Citation Nr: 0631074	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  01-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement  to VA benefits under 38 U.S.C.A. § 1151 for a 
dental disability claimed to be caused by hospitalization or 
medical or surgical treatment provided by the Department of 
Veterans Affairs in 1997.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from December 1959 to October 
1963, and from January 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to compensation 
for a dental disability under 38 U.S.C.A. § 1151.

The veteran testified in a hearing held at the RO before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
the hearing is in the claims file.  

In July 2002, the Board issued a decision which denied the 
veteran's appeal.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2004, the Court vacated the Board's decision and 
remanded the case to the Board for further action.  The 
Secretary of VA appealed to the United States Court of 
Appeals for the Federal Circuit.  The appeal was dismissed 
because the decision of the Court was not final and the case 
is returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004, the Court noted that the Board did not 
comply with all of the duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), and did not 
provide adequate reasons and bases why a VA examination was 
not required under the duty to assist provisions of VCAA with 
regard to the veteran's claim.  The Board notes that a VA 
dental examination was provided in December 2004.  Further, 
in July 2006, the veteran submitted additional evidence to 
the Board, which has not been considered by the RO as the AOJ 
(Agency of Original Jurisdiction).  He specifically did not 
waive initial consideration by the RO of the new evidence and 
requested a remand.  See 38 C.F.R. § 20.1304, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  This evidence is referred to the RO 
for review and preparation of a supplemental statement of 
the case (as necessary).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a full VCAA 
compliance letter.

2.  The RO should then review all the 
additional evidence added to the claims 
file and readjudicate the issue on 
appeal.  If the decision results in less 
than a full grant of the benefits sought 
on appeal, the RO should prepare a 
supplemental statement of the case and 
the case should be returned to the Board, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


